NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD WILLIAMS,                                No. 17-15406

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01155-MCE-CKD

 v.
                                                MEMORANDUM*
E. BAKER; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Donald Williams, a California state prisoner, appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging Eighth Amendment claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1171 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment because Williams

failed to raise a genuine dispute of material fact as to whether he exhausted his

administrative remedies before filing his lawsuit or whether administrative

remedies were “effectively unavailable.” See Woodford v. Ngo, 548 U.S. 81, 90

(2006) (the Prison Litigation Reform Act (“PLRA”) requires “proper exhaustion,”

which means “using all steps that the agency holds out, and doing so properly (so

that the agency addresses the issues on the merits)” (emphasis, citation, and

internal quotation marks omitted)); Sapp v. Kimbrell, 623 F.3d 813, 826 (9th Cir.

2010) (PLRA does not require exhaustion when remedies are “effectively

unavailable”).

      We reject as without merit Williams’s contention that the district court did

not consider his supplemental objections to the magistrate judge’s findings and

recommendations.

      AFFIRMED.




                                          2                                     17-15406